Title: From Thomas Jefferson to Eliakim Littell, 22 February 1825
From: Jefferson, Thomas
To: Littell, Eliakim


Sir
Monticello
Feb. 22. 25.
The only part of the request of your letter of the 17th it is my power to comply with is in giving a prompt answer. I am truly friendly to science. my present labors for the establishment of an University sufficiently prove it. but this occupies every hour of my time, and now especially when we are just about opening. it is impossible for me to engage in any thing else. I have not been able to take time to understand your proposition thoroughly; but I see it is not an enterprise for the age of 82. with one foot in the grave & the other on it’s brink. if I can live to accomplish the undertaking I am engaged in it is more than I can expect. this must be immaterial to your object. no man is more capable of aiding you in it than Govr Clinton. no one’s certificate would merit or obtain more respect than his as to the utility & practicability of the enterprise. I must pray you therefore to indulge the necessity which obliges me to decline your request, and to accept assurances of my best wishes for it’s success and of my great respect to yourself.Th: JeffersonP.S. I return your plan as it may save you the trouble of copying it for some other person.